DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-9 in the reply filed on 6/23/22 is acknowledged.  The traversal is on the ground(s) because the Office Action fails to meet the burden on the Office to establish a proper restriction requirement and to explain the reasons for requiring the restriction. This is not found persuasive because the product of Invention II is not required to be used in a process that requires delivering items through a chute and can instead be used for directing packages to mobile receiving stations. Furthermore, Invention I is classified in G06Q10/08 and invention II is classified in B64C 2201/00.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Carthew et al., U.S. 2020/00198801 A1.

1. A method for using an aerial vehicle to deliver a package, (see Carthew, abstract), comprising:

a. providing a predetermined fall trajectory for a package from a position of an aerial vehicle, (see Carthew, ¶ 17)(the receiving station can act as (or include) a beacon or landmark to allow the UAV to more precisely locate itself, allowing the UAV to make accurate deliveries in inclement weather, such as rain, snow, or high winds. For example, the receiving station can act as a beacon or landmark using a Real-Time Kinematic GPS antenna to receive GPS signals and to transmit position correction information based on the GPS signal to an approaching UVA);

b. releasing the package from said aerial vehicle, (see Carthew, ¶ 16)(the package can be dropped from the UAV into the package receiving platform without the UAV needing to land. In some instances, the package receiving platform transfers caught packages);

c. transmitting an electromagnetic signal from a ground-based target for the package, said signal providing at least a beacon signal from said ground- based target, (see Carthew, ¶ 17)(the receiving station can act as (or include) a beacon or landmark to allow the UAV to more precisely locate itself, allowing the UAV to make accurate deliveries in inclement weather, such as rain, snow, or high winds. For example, the receiving station can act as a beacon or landmark using a Real-Time Kinematic GPS antenna to receive GPS signals and to transmit position correction information based on the GPS signal to an approaching UVA), and

d. catching the package in a fall arresting mechanism at said ground-based target, (see Carthew, ¶ 16)(the package can be dropped from the UAV into the package receiving platform without the UAV needing to land. In some instances, the package receiving platform transfers caught packages).

2. The method of claim 1, wherein said aerial vehicle and said ground-based target establish remote communication automatically, (see Carthew, ¶ 17)(the receiving station can act as a beacon or landmark using a Real-Time Kinematic GPS antenna to receive GPS signals and to transmit position correction information based on the GPS signal to an approaching UVA). 

3. The method of claim 2, wherein said remote communication is made via wireless transceivers using Reliable User Datagram Protocol (“RUDP”), (see Carthew, ¶ 40)(The notice can be sent from the recipient device 108 directly to the package receiving station 106 using a short-range communication protocol (such as RUDP), such as, by way of example, Bluetooth or Wi-Fi, or using network 112).

4. The method of Claim 3, wherein said wireless communication includes at least one of: 

a. exchanging authentication information, (see Carthew, ¶ 38)(Once the delivery has been validated, the package receiving station 106 prepares to receive the package),

b. providing aerial vehicle with GPS location of said ground-based target, (see Carthew, ¶ 38)(GPS correction signals identifying target location),

c. providing local weather information of said ground-based target to said aerial vehicle, (see Carthew, ¶ 17)(a beacon or landmark to allow the UAV to more precisely locate itself, allowing the UAV to make accurate deliveries in inclement weather, such as rain, snow, or high winds), and

d. providing aerial vehicle with ideal approach vector information, (see Carthew, ¶ 3)(need to avoid a collision between the UAV and property or pedestrians).

5. The method of claim 4, wherein said local weather information is gathered and stored, via a wind speed and direction sensor, (see Carthew, ¶ 38)(The GPS correction signals and the increased accuracy they deliver allows the UAV 102 to make deliveries in inclement weather, including high winds and precipitation).

6. The method of claim 1, wherein said predetermined fall trajectory is calculated by a computer on said aerial vehicle, and will determine the touchdown location of the package at the ground-based target, (See Carthew, ¶ 28)(The UAV 102 then hovers above the package receiving platform 134 and drops or places the package 131 onto and/or into the package receiving platform 134. The UAV 102 positions itself over the package receiving platform 134 using GPS coordinates).

7. The method of claim 1, wherein said package will receive at least one signal from said ground-based target allowing it to adjust its trajectory in flight if its path has deviated from the ground-based target, (see Carthew, ¶ 38)(The GPS correction signals and the increased accuracy they deliver allows the UAV 102 to make deliveries in inclement weather, including high winds and precipitation).

8. The method of claim 1, wherein said package’s kinetic energy is absorbed and dissipated by the fall arresting mechanism when said package reaches the ground- based target, (see Carthew, ¶ 21)(package receiving platform and chute).

9. The method of claim 1, wherein said fall arresting mechanism includes a chute through which said package may be passed to a storage location, (see Carthew, ¶ 21, 30)(the package receiving station is connected to passageway thorough the interior of the building, such as a chute, shaft, or elevator, through which the package can be transported from the roof to the recipient at another location in the building).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. 2019/0318296 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL S GLASS whose telephone number is (571)272-7285. The examiner can normally be reached weekdays between 10 amd 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571-272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL S GLASS/               Primary Examiner, Art Unit 3627